This court is a court of review, restricted in cases of this order to a pronouncement of the law, and without power to act as a trier of the facts.
If those charged with the duty to pass judgment upon the facts might say not unreasonably that the book sold by the defendant was obscene, lewd or indecent beyond a reasonable doubt (Penal Law, § 1141), we are not at liberty to substitute our judgment for theirs, or to supersede *Page 374 
their function as the spokesmen of the thought and sentiment of the community in applying to the book complained of the standard of propriety established by the statute.
A different question would be here if we could say as a matter of law that the writing is so innocuous as to forbid the submission of its quality to the triers of the facts. We cannot say that here.
The judgment should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, O'BRIEN and HUBBS, JJ., concur; LEHMAN and KELLOGG, JJ., dissent.
Judgment affirmed.